DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The preliminary amendment filed 06-04-2021 has been entered.
Claims 21-32 are pending.
Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, line 8, before “domed” insert --second--;
Claim 24, line 10, before “blank” insert --second domed lid--, after “blank” insert --half--, and before “frame” insert --second plurality of--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-32, line 1, are inaccurate as the casket lid is not a “one-piece unity” structure. The lid comprises separate elements such as frame members, bridges, and blank halves.
In claim 23, lines 2-3, “the header bridge” lacks antecedent basis.  
It is unclear if the “longitudinal frame member” is referencing one of the “plurality of frame members” previously recited in claim 21, line 5. See also “longitudinal frame member” recited in claim 30, lines 3-4 and lines 6-7.
In claim 30, lines 1-2, “the first support bridge” lacks antecedent basis.
In claim 30, line 4, “the second support bridge” lacks antecedent basis.
In claim 31, lines 1-2, “the first plurality of frame members” lacks antecedent basis.
In claim 32, lines 1-2, “a plurality of rim members attached to the periphery of the domed lid blank,” is redundant with claim 21, line 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 25 is redundant with claim 21, line 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elder (US#4730370) in view of Ozbun et al. (US#5454141).
Regarding claims 21 and 25, Elder discloses in Figs. 11-16 a casket lid comprising:
a domed lid blank 48-50 made of two halves 24, having a first end (end of first half 24), a second end (end of second half 24), and a central region, comprising a pair of diagonal voids oriented at corners of the first end (end of first half 24) and extending inward toward the central region and a plurality of trim edges 52 around a periphery of the domed lid blank;
a plurality of frame members 25a attached to the trim edges of the domed lid blank; and
a plurality of rim members 26a attached to the periphery of the domed lid blank.
Regarding claim 21, Elder fails to disclose a support laminate comprising a plurality of tabs, the support laminate being fixed to the blank, wherein the tabs are secured to the frame members. However, Ozbun teaches in Figs. 12-16 a similar casket lid wherein a support laminate 23 made of wood grain paper comprises a plurality of tabs at the bottom periphery thereof, the support laminate being fixed to the blank 21, and wherein the tabs are secured to (wrapped around) the frame members 22. Therefore, as taught by Ozbun, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Elder by including a support laminate made of wood grain paper comprising a plurality of tabs, the support laminate being fixed to the blank, wherein the tabs were secured to the frame members. The support laminate being made of wood grain paper would provide a simulation of a high-quality wood casket having the requisite strength and an excellent appearance. Further, the rational for supporting this conclusion of obviousness can be the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion a support laminate made of wood grain paper would provide a simulation of a high-quality wood casket having the requisite strength and an excellent appearance.
Regarding claims 22 and 23, Elder discloses a header bridge 51 and the option of additional bridges thus providing support bridges (see col. 6, lines 27-30).
Regarding claim 26, Elder discloses a second pair of diagonal voids at corners of the second end (end of second half 24) and extending inward toward the central region
Regarding claim 27, Elder discloses an outer surface of cloth (col. 6, lines 60-62).
Allowable Subject Matter
Claims 24 and 28-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677